DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT


                     DONALD WRIGHT JR. a/k/a
                        DONALD WRIGHT,
                            Appellant,

                                   v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan
    Stanley ABS Capital MSAC 2007-HE6, STATE OF FLORIDA,
    DEPARTMENT OF REVENUE, NATASHA A. COX, TANGELA
  MCINTOSH, UNKNOWN SPOUSE OF DONALD WRIGHT, JR, JOHN
 DOE, JANE DOE AS UNKNOWN TENANT(S) IN POSSESSION OF THE
                      SUBJECT PROPERTY,
                           Appellees.

                            No. 4D13-3221

                           [January 7, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel Lazarus, Judge; L.T. Case No. CACE08033009.

  Alexis Fields of the Ticktin Law Group, P.A., Deerfield Beach, for
appellant.

  Jeremy W. Harris, Masimba M. Mutamba, Khari E. Taustin, and Angela
Barbosa Wilborn of Morris, Laing, Evans, Brock & Kennedy, CHTD, for
appellee.

PER CURIAM.

    We reverse the final judgment of mortgage foreclosure because
Deutsche Bank (“the Bank”) did not establish that it had standing at the
time it filed the complaint. A copy of the note attached to the complaint
listed GE Money Bank as the lender. During trial, the Bank introduced
the original note into evidence, which contained an undated endorsement
in favor of the Bank by GE Money Bank. Darren Yassen, a representative
of the Bank’s servicing agent, admitted that he did not know when the
endorsement was placed on the note. The Bank did not present testimony
from any other witnesses or present any evidence as to the date of the
endorsement. Because the Bank did not present any evidence that it had
standing at the inception of the lawsuit, reversal is warranted. See Boyd
v. Wells Fargo Bank, N.A., 143 So. 3d 1128 (Fla. 4th DCA 2014); Rigby v.
Wells Fargo Bank, N.A., 84 So. 3d 1195 (Fla. 4th DCA 2012).

   Reversed.

CIKLIN, GERBER and LEVINE, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2